Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ground of Rejection
There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection [emphasis added]. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection). MPEP § 1207.03
Evidence means something (including testimony, documents and tangible objects) that tends to prove or disprove the existence of an alleged fact, except that for the purpose of this subpart Evidence does not include dictionaries, which may be cited before the Board. 37 CFR § 41.30 Definitions
Final Bd.R. 41.30 adopts the definition of ‘‘Evidence’’ from Black’s Law Dictionary to provide clarity regarding the use of that term in Subpart B. Toward that end, final Bd.R. 41.30 makes clear that for the purposes of Subpart B, ‘‘Evidence’’ does not encompass dictionaries. Excluding dictionaries from the definition of ‘‘Evidence’’ thus allows appellants to refer to dictionaries in their briefs, which would otherwise be precluded under final Bd.R. 41.33(d)(2) (absent existence of one of the enumerated exceptions). It further allows examiners to refer to dictionaries in the examiner’s answers without automatically rendering a rejection a new ground under final Bd.R. 41.39(a)(2). Treating dictionaries in this manner is consistent with Supreme Court and Federal Circuit precedent, which contemplate that such materials may be consulted by tribunals ‘‘at any time.’’ See, e.g., Nix v. Hedden, 149 U.S. 304, 307 (1893) (citations omitted) (admitting dictionaries to understand the ordinary meaning of terms ‘‘not as evidence, but only as aids to the memory and understanding of the court’’); Phillips v. AWH Corp., 415 F.3d 1303, 1322–23 (Fed. Cir. 2005) (en banc) (‘‘[J]udges are free to consult dictionaries and technical treatises at any time in order to better understand the underlying technology and may also rely on dictionary definitions when construing claim terms, so long as the dictionary definition does not contradict any definition found in or ascertained by a reading of the patent documents.’’) (citation omitted); In re Boon, 439 F.2d 724, 727–28 (CCPA 1971) (holding citation to dictionary was not tantamount to the assertion of a new ground of rejection ‘‘where such a reference is a standard work, cited only to support a fact judicially noticed and, as here, the fact so noticed plays a minor role, serving only to fill in the gaps which might exist in the evidentiary showing made by the Examiner to support a particular ground for rejection.’’ (emphasis and internal quotations omitted)). Thus, the Office feels it is logical to permit the applicant and examiner to submit them to the Board during the briefing stage. … Response: The USPTO agrees that dictionaries can be judicially noticed without being formally admitted into evidence and thus adopts a definition of ‘‘Evidence’’ in final Bd.R. 41.30 for this subpart that excludes dictionaries from this 
Also, reliance on a portion of a reference previously ignored does not constitute a new ground of rejection. In re Arkley, Eardley, and Long, 172 USPQ 524 (CCPA 1927), and legal precedent cited therein, including In re MEINHARDT, 157 USPQ 270 (CCPA 1968). 
The fact that the examiner's conclusion of obviousness can be seen to be proper when based upon fewer references than relied upon in the rejection does not necessarily amount to a new ground of rejection. (Ex parte Raychem Corp., 25 USPQ2d 1265 (Bd. Pat. App. & Int. 1992)
However, under the facts of this case we disagree with appellants that the board added a new ground of rejection. The basis for the examiner's rejection was section 103 obviousness. The evidence considered by the examiner to demonstrate obviousness included, principally, the Hoechst, Holzrichter et al., Yasui et al., and Swift patents. In affirming, the board used the same basis, but, without disagreeing with the examiner's approach, limited its discussion to the evidence contained in Holzrichter et al., Yasui et al., and Swift. In re Kronig and Scharfe, 190 USPQ 425 (C.C.P.A. 1976)
As to the first point, we think the board's reasons for holding unpatentability under section 103 are perfectly clear, namely, that whatever claim limitation could not be found expressly described in a single reference would nevertheless be obvious in view of the references. As to the second point, we find no express provision in statute, rule, or manual that requires the board to designate a new ground of rejection as such or as made “pursuant to Rule 196(b).” The statutory requirement, as applicable to the board as to examiners, is found in 35 U.S.C. 132, In re Hughes, supra, In re Jepson, 53 CCPA 1023, 357 F.2d 406, 148 USPQ 736 (1966), and it requires that an applicant be notified of the reasons for a rejection so that he may be able to judge the propriety of continuing prosecution. It seems to us that a rule of reason must be applied to the application of 35 U.S.C. 132 and Rule 196(b) by both sides. It is certainly desirable that when the board makes a new rejection, or an old rejection on a new ground or statutory basis, it should so inform the applicant. However, there is no magic in any  In re JACOBSON, 407 F.2d 890, 160 USPQ 795 (C.C.P.A. 1969)
Any new ground of rejection herein is necessitated by amendment, and there is no other new ground of rejection, at least because the basic thrust of the rejection(s), the statutory basis for the rejection(s), and any evidence relied upon in support of the rejection(s) remains the same, and any change in the discussion of, or rationale in support of, the rejection(s) does not constitute a new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21, 22, 24, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
Re claim 29: the second dielectric material in the second trench.
In particular, claim 29 depends on claim 7, but claim 7 cannot be relied on for antecedent basis for the claim 29 language because the scope of claim 7 is not limited to depositing the second dielectric in the second trench because it encompasses depositing the second dielectric material on but not in the first dielectric material in the second trench.
The scope of the following functional claim language is unclear: 
Re claim 21: a ratio of a first etch rate of the first dielectric material in the second trench to a second etch rate of the first dielectric material in the first trench is altered by presence of the species in the first dielectric material.
In particular, it is unclear if the functional claim language is merely intended use language such that the claimed process including the dielectric material and species are capable of being used for the intended use, including in an etch process, and if or how the language manipulatively or structurally limits the scope of the claim.
More particularly, it is unclear if the scope of the functional claim language is limited to any claimed function during the subsequent claim 21 “etching,” or if the scope of the claim language encompasses any claimed function other than during the claim 21 “etching.”
While we recognize that the doctrine of claim differentiation is not a hard and fast rule of construction, it does create a presumption that each claim in a patent has a different scope. “There is presumed to be a difference in meaning and scope when different words or phrases are used in separate claims. To the extent that the absence of such difference in meaning and scope would make a claim superfluous, the Tandon Corp. v. United States Int'l Trade Comm'n, 831 F.2d 1017, 1023, 4 USPQ2d 1283, 1288 (Fed.Cir.1987) Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 48 U.S.P.Q.2d 1001 (Fed. Cir.1998)
It is improper for courts to read into an independent claim a limitation explicitly set forth in another claim. [Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 699 (Fed. Cir. 1983)] 
	This is analogous and consistent with the doctrine of claim differentiation because the different but related claim 1 language, “a ratio of a first etch rate of the first dielectric material in the second trench to a second etch rate of the first dielectric material in the first trench is altered by presence of the species in the first dielectric material during the etching [emphasis added],” and the claim 21 language, “a ratio of a first etch rate of the first dielectric material in the second trench to a second etch rate of the first dielectric material in the first trench is altered by presence of the species in the first dielectric material,” creates a presumption that there is a significant difference in the scopes of the claim language but the difference is unclear.
[T]he written description states that the “pharmaceutically acceptable polymer is … ,” which does not as unambiguously signify that the description provided is definitional. (Abbott Laboratories v. Andrx Pharmaceuticals Inc., 81 USPQ2d 1289 (Fed. Cir. 2007))
Owing to the fact that the Neill patent discloses a hack saw blade having its tooth portion of hard steel and its back portion of less hard but tough steel, it is evident that the specific materials of which the tooth and back portions of appellant's blade are made are characteristics [emphasis added] essential to novelty. It has been repeatedly held that such a characteristic cannot properly be defined in terms of function and that a claim which so defines it does not meet the requirements of R.S. 4888 (U.S.C., title 35, sec 33). See General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364 [ 37 USPQ 466 ]; Koebel v. Coe, 70 App. D.C. 261, 105 F.2d 784 [ 41 USPQ 759 ]; In re Ewald, 28 C.C.P.A. (Patents) 906, 117 F.2d 755, 48 USPQ 557. United Carbon Co. et al. v. Binney & Smith Co., 317 U.S. 228 [ 55 USPQ 381 ]; In re Cohen, 30 C.C.P.A. (Patents) 876, 133 F.2d 924, 56 USPQ 567 ; and In re Fullam et al., 34 C.C.P.A. (Patents) 1018, 161 F.2d 247, 73 USPQ 399. The statement that a steel hardens at or below a specified temperature, or to particular degree of hardness, does not define or identify the steel, but merely recites one of its properties [emphasis added] or functions, and is open to the criticism made in the case of In re Fullam et al., supra, that it defines the invention “not in terms of what it is, but of what it does.” It is evident that a statement that a steel hardens at a temperature not greater than 2400°F. or that it hardens to a specified degree, does not define any particular steel, but covers all steels having certain desired characteristics. As stated by the examiner, In re SHORTELL, 81 USPQ 359 (C.C.P.A. 1949).
Also, it appears that the specific materials or conditions of the claim 21 structure or process, including the “etch” materials and conditions, “first dielectric material,” “second dielectric material,” and, “species” may be characteristics essential to novelty of the claimed invention. This is evidenced by the specification disclosure including claims 22 and 24 and the following:
Various factors result in the different etch rates. The different materials of the second conformal dielectric material 26 and the first conformal dielectric material 24 (e.g., different carbon or nitrogen concentrations) can result in different etch rates between (i) the second conformal dielectric material 26 and (ii) the first isolation structures 24a and second isolation structure 24b (Specification ¶ 27). In some examples, the partial etch process implements an isotropic etch process, although in other examples, the partial etch process implements an anisotropic etch process. In some examples, an isotropic etch process is a dry process or a wet process. In some examples, a dry isotropic etch process is implemented for the partial etch process. Further, in some specific examples, a dry isotropic etch process includes using a hydrofluoric (HF) gas and/or ammonia (NH3) gas, which may be implemented in a chamber at a pressure less than about 1 Torr (e.g., in a range from about 100 mTorr to about 1 Torr) and at a temperature less than about 130 cc (e.g., in a range from about 5 cc to about 130 cc, such as about room temperature (e.g., about 23 cc)) (Specification ¶ 28). Parameters of the plasma process may be tuned, to amounts within or outside of ranges described above, to obtain different results, such as the depth to which a species diffuses into a material, which can have an effect on a subsequent etch process (Specification ¶ 29). The presence of the species reduces the etch rates of the first isolation structures 24a, second isolation structure 24b, and second conformal dielectric material 26 in the subsequent partial etch process compared to when the species from the treatment is absent. However, due to different sizes of surface areas of the first isolation structures 24a and second isolation structure 24b, a ratio of the etch rate of the second isolation structure 24b to the etch rate of the first isolation structure 24a increases due to the presence of the species in the subsequent partial etch process. ... The species in some examples is carbon (C), nitrogen (N), hydrogen (H), fluorine (F), or other species (Specification ¶ 30). The species from the treatment process that diffuses into these materials can alter the chemical composition of these materials and thereby reduce the etch rate of the materials. 
However, such characteristics cannot be properly defined in terms of the claimed properties or functions, including any intended use, therefore, claim 21 fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention. Moreover, in the specification, including as cited above, applicant merely discloses non-limiting examples of the claim 21 functional language, but has not provided a clear definition of the language in the specification, and the plain meaning of the language does not otherwise appear to be limited to the specific examples. Therefore, it is ambiguously unclear what else is encompassed by this functional claim language.
For the above reasons, the claim 21 functional language is ambiguous and the boundaries of the scope of the claim are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim, the claim language 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following paragraph is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 21, 22, and 24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 21, 22, and 24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.

Re claim 21: a ratio of a first etch rate of the first dielectric material in the second trench to a second etch rate of the first dielectric material in the first trench is altered by presence of the species in the first dielectric material.
In particular, in view of the related 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 21, all means or methods of accomplishing the claimed function are encompassed by the claim. Therefore, this unlimited functional claim limitation extending to all means or methods of accomplishing the claimed function are not adequately supported by the written description and are not commensurate in scope with any enabling disclosure, therefore one skilled in the art would not know how to make or use the claimed invention, including without undue experimentation. See MPEP § 2173.03(g).
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 6, 7, 12, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20090098706) including evidence document Kiyotoshi (20090194810).
 In paragraphs 2-4, 8, and 13-25, and claims 1, 3, and 9, Kim discloses the following:
Re claim 1: A method of semiconductor “semiconductor” processing, the method comprising: conformally (at least consistent with any way applicant discloses the 3-TEOS” in a first trench “A” in a substrate 100 and in a second trench “B” in the substrate, wherein inherently merged lateral growth fronts “interface portion” of the first dielectric material in the first trench form a seam 124 in the first trench; treating “curing” the first dielectric material 122 in the first trench and the first dielectric material 122 in the second trench, the first dielectric material in the first trench having a first upper “upper” surface “surface,” the first dielectric material in the second trench having a second upper “upper” surface “surface,” the treating causing a species “ion(s)”/“carbon” to be on the first upper surface and the second upper surface, to be in the seam (at least consistent with any way applicant discloses the claimed scope of the language “in the seam,” including in the seam in “the upper portion of the gap-filling oxide layer 122, into which ions are previously implanted” of Kim as cited), and to diffuse into “implanting into” the first dielectric material in the first trench and into the first dielectric material in the second trench; and after the treating, etching “etching” the first dielectric material (at the “recessed depth,” figure 1G, not labeled) in the first trench and the first dielectric material (at the “recessed depth,” figure 1G, not labeled) in the second trench, wherein an inherent ratio of a first etch rate “etch(ing) rate(s)” of the first dielectric material in the second trench to a second etch rate “etch(ing) rate” of the first dielectric material in the first trench; a ratio of a first etch rate of the first dielectric material 122 in the second trench to a second etch rate of the first dielectric material in the first trench is altered by presence of the species in the first dielectric material during the etching:
Therefore, if the implantation of curing ions is performed and a thermal treatment is performed at a high temperature in accordance with the embodiment of the present invention, the upper portion of the gap-filling oxide 3-TEOS film. For this reason, the gap-filling oxide layer may have a recessed depth smaller than that of a general element isolation film (Kim ¶ 20). Accordingly, when the element isolation film is formed using the HARP O3-TEOS process according to the embodiment of the present invention, the wet etching rate with respect to the HF solution is decreased by 15% as compared to when the element isolation film is formed using a general HARP O3-TEOS process (Kim ¶ 23). Further, since the film becomes physically dense, a wet etching rate with respect to an HF wet etching solution is decreased (Kim ¶ 25).
a first etch rate of the first dielectric material in the second trench to a second etch rate of the first dielectric material 122 in the first trench is altered by presence of the species in the first dielectric material during the etching (Kim ¶¶ 19, 20, 23, 25).
Re claim 2: The method re claim 1 further comprising repeatedly performing the treating and the etching. 
Re claim 4: The method re claim 1, wherein the species decreases “decrease(d)” the first etch rate and the second etch rate, the ratio of the first etch rate to the second etch rate; being increased by the presence of the species in the first dielectric material during the etching. 
Re claim 6: The method re claim 1, wherein depositing the first dielectric material includes inherently merging lateral growth fronts of the first dielectric material in the first trench to form a seam in the first trench, wherein no lateral growth front of the first dielectric material merges with another lateral growth front of the first dielectric material in the second trench. 

Re claim 12: The method re claim 1, wherein a contiguous width (any chosen contiguous width of the first upper surface shown in figure 1D, not labeled, or the inherent widths “aspect ratio”/“area,” at least consistent with any way applicant discloses the claimed scope of the language “contiguous width,” e.g., in the specification, paragraph 62) of the first upper surface is greater than a contiguous width (any chosen contiguous width of the second upper surface shown in figure 1D, not labeled, or the inherent widths “aspect ratio”/“area” that is less than the contiguous width of the first upper surface) of the second upper surface. 
In addition to the previously applied explicit disclosure of Kim, the following is also an inherent property of the applied process of Kim.
Re claims 1 and 21: the first and second etch rates are altered by presence of the species in the first dielectric material during the etching.
This claim analysis is consistent with applicant’s disclosure including the following:
The presence of the species reduces the etch rates of the first isolation structures 24a, second isolation structure 24b, and second conformal dielectric material 26 in the subsequent partial etch process compared to when the species from the treatment is absent (Specification ¶ 30). The species from the treatment process that diffuses into these materials can alter the chemical composition of these materials and thereby reduce the etch rate of the materials (Specification ¶ 34).
The following is further clarified: 
Re claim 1: inherently dielectric material 122/”O3-TEOS.”
In particular, in the specification, paragraphs 54 and 139, Kiyotoshi evidences that O3-TEOS “O3-TEOS” is a dielectric “dielectric” material.

Re claim 1: inherently merged lateral growth fronts “interface portion” of the first dielectric material in the first trench form a seam 124 in the first trench.
In particular, consistent with applicant’s specification disclosure, paragraph 22, this limitation is an inherent property of the applied process of Kim.
The following is further clarified: 
Re claim 1: an inherent ratio of the first etch rate “etch(ing) rate(s)” of the first dielectric material in the second trench to the second etch rate “etch(ing) rate” of the first dielectric material in the first trench.
In particular, the applied first and second etch rates of Kim can be inherently expressed as a ratio of the first etch rate to the second etch rate.
The following is further clarified: 
Re claim 12: the inherent widths “aspect ratio”/“area” of the first upper surface; the inherent widths “aspect ratio”/“area” of the second upper surface. 
In particular, the claimed widths are inherent properties of the applied disclosure of Kim, including the “aspect ratio” and “area.” More particularly, the following specification disclosure evidences that the claimed widths are inherent properties of the applied “aspect ratio” of Kim:
“One or more trenches having the first width W1 may have a high aspect ratio (e.g., a ratio of a depth of the trench to the first width W1 ), such as equal to or greater than 7.5” (Specification ¶ 17).
However, Kim does not appear to explicitly disclose the following: 
Re claims 1 and 21: the ratio of the first etch rate of the first dielectric material in the second trench to the second etch rate of the first dielectric material in the first 
Re claim 4: the ratio of the first etch rate to the second etch rate being increased by the presence of the species in the first dielectric material during the etching. 
Nonetheless, applicant discloses the following:
Compared between the first isolation structures 24a and the second isolation structure 24b, for example, the contiguous upper area that is etched by the etch process is larger on upper surfaces of the first isolation structures 24a (e.g., area resulting from the first width W1 is greater than the area resulting from the third width W3). Hence, the loading effect indicates that the first isolation structures 24a are etched at a greater rate than the second isolation structure 24b (Specification ¶ 27). However, due to different sizes of surface areas of the first isolation structures 24a and second isolation structure 24b, a ratio of the etch rate of the second isolation structure 24b to the etch rate of the first isolation structure 24a increases due to the presence of the species in the subsequent partial etch process. ... The species in some examples is carbon (C), nitrogen (N), hydrogen (H), fluorine (F), or other species (Specification ¶ 30). Regarding the loading effect, it is theorized that the treatment process has a similar loading effect such that the species from the treatment process diffuses into the materials at a greater rate in larger contiguous areas (e.g., upper surfaces of the first isolation structures 24a resulting from the first width W1) than in smaller areas (e.g., upper surfaces of the second isolation structure 24b resulting from the third width W3) (Specification ¶ 34).
Therefore, applicant discloses the following:
Re claims 1 and 21: the ratio of the first etch rate of the first dielectric material in the second trench to the second etch rate of the first dielectric material in the first trench is “theorized” to be inherently altered by the presence of the species including carbon or other species in the first dielectric material during the etching in combination with different sizes of a “width” or “area(s)” of the claim 1 first upper surface and second upper surface. 
Re claim 4: the ratio of the first etch rate to the second etch rate theorized as being inherently increased by the presence of the species in the first dielectric material 
Furthermore, as cited, Kim discloses that the species includes carbon, and that the upper surface dimensional limitations, including the inherent widths “aspect ratio”/“area” and area “area”/(inherent areas) of the upper surfaces, are result-effective variables including as follows:
Due to a high degree of integration of the semiconductor device, a distance between patterns thereon is decreased and a height of each pattern may be increased. As a result, an aspect ratio of the pattern may be increased (Kim ¶ 3). After that, each of the portions of the semiconductor substrate 100, which are exposed to the outside through the pad oxide film pattern 112 and the pad nitride film pattern 114, is etched to have a predetermined depth, thereby forming each of trenches A and B having a high aspect ratio. For convenience of description, the trench A has been shown to have an aspect ratio higher than that of the trench B. However, the present invention is not limited thereto, and the trench A may have the same high aspect ratio as the trench B (Kim ¶ 13). In FIG. 2, a left Y-axis indicates a wet etched area of the element isolation film [emphasis added] corresponding to each of the processes (a, b, c) with respect to the HF solution, and a right Y-axis indicates a wet etching rate with respect to the HF solution (Kim ¶ 23).
Therefore, it would have been obvious to experiment with variations of these upper surface result-effective variables including applicant’s disclosed upper surface widths or areas inherently resulting in the claimed first and second etch rate ratios.
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See MPEP § 2144.05(II)(A).
Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In any case, as set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular disclosed upper surface dimensions, including the disclosed upper surface widths or areas, inherently resulting  in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
[T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.” … When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. … [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
In addition, it would have been obvious to try a width or area of the first upper surface of Kim greater than a width or area of the second upper surface of Kim, inherently resulting in the claimed first and second etch ratios, because a person of ordinary skill would be motivated by the design need, and to solve the problem of, providing the width or area of the first and second upper surfaces of Kim, and there are a finite number (three) of readily identified, predictable solutions, namely, a width or area of the first upper surface less than, equal to, or greater than a width or area of the second upper surface. See MPEP § 2144.05. See also Pfizer Inc. v. Apotex Inc., 82 In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009), and In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955).
Similarly, the genus of a width or area of the first and second upper surfaces of Kim would inherently anticipate the species of a width or area of the first upper surface greater than a width or area of the second upper surface because the genus contains only three species, namely, the species of a width or area of the first upper surface less than, equal to, or greater than a width or area of the second upper surface, and one skilled in the art would at once envisage each species of the genus. See MPEP §§ 2131.02 and 2144.08. See also, AbbVie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust (Fed. Cir. 2014).
In addition to the disclosure of Kim previously applied to claim 12, for the same relevant reasons applied to claims 1, 4, and 21, the following claim 12 width dimensional limitations also would have been obvious:
Re claim 12: a contiguous width of the first upper surface is greater than a contiguous width of the second upper surface. 
However, Kim does not appear to explicitly disclose the following: 
Re claim 2: repeatedly performing the treating and the etching. 
The parallel, redundant ignition system is an obvious expedient to ensure detonation. … “The use of a ‘plurality’ of detonating devices is merely a duplication of existing elements; the concept of having back-up elements in case of failure is a well-known expedient in the art.” (Weather Engineering Corporation of America et al. v. United States, 204 USPQ 41 (Cl. Ct. 1979)) 
Nonetheless, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to repeat the performing the treating and etching of Kim to accomplish an expected additive or redundant function or result because applicant has not disclosed in view of the applied prior art, repeating the performing the treating and etching is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Furthermore, it is well established that mere repetition to accomplish an expected additive or redundant function or result is prima facie obvious absent a disclosure that the repetition is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Furthermore, it is well established that mere repetition to accomplish an expected additive or redundant function or result is prima facie obvious absent a disclosure that the repetition is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. See MPEP § 2144.o4(VI)(B). See also, In re Ockert, 114 USPQ 330 (CCPA 1957); In re Schuelke, 96 USPQ 421 (CCPA 1953); In re Hertrich, 73 USPQ 442 (CCPA 1947); Long Mfg. N.C., Inc. v. Condec Corp., 223 USPQ 1213 (DC ENC 1984); St. Regis Paper Company v. Bemis Company, Inc., 193 USPQ 8 (CA 7 1977); In re Harza 124 USPQ 378 (CCPA 1960); and Hofschneider Corp. v. Lane et al., doing business as Lane and Co., 71 USPQ 126 (DC WNY 1946).
However, Kim does not appear to explicitly disclose the following: 
Re claim 6: no lateral growth front of the first dielectric material merges with another lateral growth front of the first dielectric material in the second trench. 
Nonetheless, there is at least an absence of disclosure in Kim of the following:
Re claim 6: a lateral growth front of the first dielectric material in the second trench; another lateral growth front of the first dielectric material in the second trench; a lateral growth front of the first dielectric material merges with another lateral growth front of the first dielectric material in the second trench. 

In particular, as previously quoted, and as follows, Kim discloses, that the thickness and width relative dimension(s) is a/are result-effective variable(s):
The trench may be filled by depositing a sufficiently thick electrically insulating layer on sidewalls and a bottom of the trench. … However, a seam may be formed in a gap-filling process due to the deposition characteristic of the HARP O3-TEOS material. … “[F]ilm [an exceedingly thin layer] 122. …” See “film,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/film. Accessed 2/10/2021.
Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s).
In any case, it would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed thickness and width dimensional limitation(s) inherently resulting in the particular claimed thickness and width relative dimension(s) and the claim 6 limitations, including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical.
Moreover, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular disclosed thickness and width dimensional limitation(s) resulting in the particular thickness and width relative dimension(s) and the claim 6 limitations, because applicant has not disclosed that, in view of the applied prior art, the particular thickness and width relative dimension(s) resulting in the claim 6 limitations is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. Furthermore, as previously quoted, and as follows, Kim discloses, that the thickness and width relative dimension(s) is a/are result-effective variable(s):
The trench may be filled by depositing a sufficiently thick electrically insulating layer on sidewalls and a bottom of the trench. … However, a seam may be formed in a gap-filling process due to the deposition characteristic of the HARP O3-TEOS material. … “[F]ilm [an exceedingly thin layer] 122. …” See “film,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/film. Accessed 2/10/2021.
Therefore, it would have been obvious to experiment with variations of this/these thickness and width dimensional limitation(s) result-effective variable(s), including the particular disclosed thickness and width dimensional limitation(s) resulting in the particular thickness and width relative dimension(s) and the claim 6 limitations.
In addition, it would have been obvious to try the thickness of the dielectric material that is less than at least half of the width of the trench resulting in the claim 6 limitations because a person of ordinary skill would be motivated by the design need, and to solve the problem of, providing the thickness and width of Kim and there are a finite number (three) of readily identified, predictable solutions, namely, the thickness of the dielectric material that is less than, equal to, or greater than at least half of the width of the trench. 
Similarly, the genus/genera of the relative thickness and the width would inherently anticipate the/each species of the thickness of the dielectric material that is less than at least half of the width of the trench because the/each genus contains only three species, namely, the species of the thickness of the dielectric material that is less 
It would have been further obvious to omit wherein the lateral growth front of the first dielectric material merges with another lateral growth front of the first dielectric material in the second trench if it is not desired (e.g., to eliminate seams or voids) or required because omission of a step or an element and its function is obvious if the step or the element and its function are not desired or required. See MPEP § 2144.04. See also Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re MILES, 175 USPQ 33 (C.C.P.A. 1972); In re KEEGAN, 141 USPQ 512 (C.C.P.A. 1964). 	
However, Kim does not appear to explicitly disclose the following: 
Re claim 7: a second dielectric material. 
Nonetheless, as cited, Kim discloses the following:
Re claim 7: a dielectric material 122/”O3-TEOS.”
Moreover, it would have been obvious to combine the disclosures of Kim as follows:
Re claim 7: a second dielectric material. 
In particular, it would have been obvious to combine the disclosures of Kim including because it would facilitate provision of the applied second material “insulating film” of Kim.
Claims 8-10 and 29, and alternatively, claims 1, 2, 4, 6, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim including evidence document Kiyotoshi, as previously applied to claims 1, 2, 4, 6, 7, and 12, and further in .
As previously cited, Kim ‘706 discloses the following:
Re claim 8: The method re claim 7 further comprising planarizing the first dielectric material; and the second dielectric material, wherein after the planarizing, the second dielectric material forms a dielectric fin in the second trench. 
Re claim 9: The method re claim 8, wherein the treating; further includes treating the dielectric fin, the treating causing the species; to be on a third upper surface of the dielectric fin and to diffuse into the dielectric fin, wherein a third etch rate of the dielectric fin is altered by presence of the species in the dielectric fin during the etching. 
Re claim 10: The method re claim 9, wherein the species decreases the third etch rate. 
Re claim 29: The method re claim 7, wherein the second dielectric material in the second trench has a void.
In addition to the previously applied disclosure of Kim ‘706, at column 1, lines 1-62, column 4, line 1 to column 5, line 64, column 6, lines 29-63, column 7, lines 43-58, column 8, lines 19-24 and 44-49, column 9, lines 9-13 and 27-32, column 10, lines 55-58, and column 11, lines 46-52, Bergami also discloses the following:
Re claim 1: merged lateral growth fronts “inward growing surfaces” of the first dielectric material 52 in the first trench 40 form a seam 72 in the trench.
Re claim 6: depositing the first dielectric material includes merging lateral growth fronts of the first dielectric material in the first trench to form a seam in the first trench, wherein no lateral growth front of the first dielectric material merges with 
However, Kim ‘706 does not appear to explicitly disclose the following: 
Re claim 8: planarizing the first dielectric material and the second dielectric material, wherein after the planarizing, the second dielectric material forms a dielectric fin in the second trench. 
Re claim 9: the treating further includes treating the dielectric fin, the treating causing the species to be on a third upper surface of the dielectric fin and to diffuse into the dielectric fin, wherein a third etch rate of the dielectric fin is altered by presence of the species in the dielectric fin during the etching. 
Re claim 10: the species decreases the third etch rate. 
Re claim 29: the second dielectric material in the second trench has a void.
Nonetheless, as cited, Bergami discloses the following:
Re claim 8: planarizing “planarizing” the first dielectric material 52 and the second dielectric material 53 wherein after the planarizing, the second dielectric material forms a dielectric fin (53 alone or with 54, figure 3, not labeled).
Re claim 9: the treating further includes treating the dielectric fin, the treating causing the species to be on a third upper surface of the dielectric fin; and to diffuse into the dielectric fin, wherein an inherent third etch rate of the dielectric fin; is altered by presence of the species in the dielectric fin during the etching “etch.” 
Re claim 10: the species decreases the third etch rate. 
Re claim 29: the second dielectric material in the second trench has a void (filled by 54 in figure 3, not labeled).
The following is further clarified: 

In particular, as evidenced by Kim ‘259, in paragraphs 8 and 47, and claim 4, the applied disclosure of Bergami is a “void.”
Moreover, it would have been obvious to substitute or combine the applied disclosures of Kim ‘706 and Bergami as follows:
Re claim 1: merged lateral growth fronts of the first dielectric material of Kim ‘706 in the first trench form the seam of Kim ‘706.
Re claim 6: depositing the first dielectric material of Kim ‘706 includes merging lateral growth fronts of the first dielectric material in the first trench to form the seam, wherein no lateral growth front of the first dielectric material merges with another lateral growth front of the first dielectric material in the second trench of Kim ‘706. 
Re claim 8: planarizing the first dielectric material and the second dielectric material, wherein after the planarizing, the second dielectric material forms a dielectric fin in the second trench. 
Re claim 9: the treating of Kim ‘706 further inherently includes treating the dielectric fin, the treating inherently causing the species to be on a third upper surface of the dielectric fin and to diffuse into the dielectric fin, wherein a third etch rate of the dielectric fin is inherently altered by presence of the species in the dielectric fin during the etching of Kim ‘706. 
Re claim 10: the species inherently decreases the third etch rate. 
Re claim 29: the second dielectric material in the second trench has a void.
In particular, it would have been obvious to substitute or combine the applied disclosures of Kim ‘706 and Bergami because, as disclosed by Bergami as cited, it would 
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.07 and 2144.06.
In addition, it would have been obvious to substitute or combine the applied disclosures of Kim ‘706 and Bergami because it would facilitate practice of the method of semiconductor processing of Kim ‘706 including provision of the dielectric material of Kim ‘706, and substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Kim ‘706 and Bergami because they are alternatives or equivalents known in the art.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It would have been further obvious to substitute or combine the applied disclosures of Kim ‘706 and Bergami because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
Claims 3, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20090098706), including evidence document Kiyotoshi (20090194810) as applied to claim 1, and further in combination with Sandhu (20070210366).
	As previously applied, Kim discloses or renders obvious the following:

Re claim 22: The method re claim 21, wherein the species comprises carbon “carbon,” nitrogen, hydrogen, or fluorine. 
Re claim 24: The method re claim 21, wherein the etching comprises an isotropic etch process. 
However, Kim does not appear to explicitly disclose the following: 
Re claim 21: a plasma process to introduce the species.
Re claim 24: an isotropic etch process. 
Nonetheless, in paragraphs 4, 5, 13-15, 22-26, 28-31, 33, 34, 36-38, 40, and 41, and claims 9, 10, 16, 17, 20, 21, 25, and 27, Sandhu discloses the following:
Re claim 21: a plasma process “plasma process” to introduce “implant” a species “species.”
Re claim 24: an inherently isotropic “isotropic”/“wet” etch process. 
Moreover, it would have been obvious to combine the disclosures of Kim and Sandhu as follows:
Re claim 21: a plasma process to introduce the species of Kim.

In particular, it would have been obvious to combine the disclosures of Kim and Sandhu including because it would facilitate practice of the process to introduce the species and the etch process of Kim.
Claim 24 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Sandhu as previously applied to claim 24, and further in combination with Bi (20170263503).
In addition to the previously applied prior art, in paragraphs 53 and 54, Bi also discloses the following:
Re claim 24: the etching “etch” comprises an isotropic etch “isotropic etch” process. 
Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Bi as follows:
Re claim 24: the etching of the previously applied prior art comprises an isotropic etch process. 
In particular, it would have been obvious to combine the disclosures of the previously applied prior art and Bi including because it would facilitate the etching of the previously applied prior art.
Claims 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sung (9508604) and Sandhu (20070210366).
At column 1, lines 9-10, column 5, lines 35-45 and 63-67, column 6, lines 27-45, column 7, lines 31-63, and column 8, lines 19-40, Sung discloses the following:
Re claim 25: A method of semiconductor “semiconductor” processing “processing,” the method comprising: depositing a first inherently dielectric material 
For example, the T1 devices may be formed with a first fin pitch 110 while the T2 device may be formed with a second fin pitch 112 that is greater than the first fin pitch 110 (Sung col. 5, lines 63-66).
the first dielectric material in the first trench having a void (above 121R in figure 2H, not labeled); depositing a second inherently dielectric material 126/”silicon oxynitride” over the first dielectric material in the second trench, the second dielectric material in the second trench having a void (figure 2H, not labeled); treating the first dielectric material in the first trench, the first dielectric material in the second trench, and the second dielectric material in the second trench, wherein treating diffuses a species into the first dielectric material in the first trench, the first dielectric material in the second trench, and the second dielectric material in the second trench; and after the treating, etching “etching” the first dielectric material in the first trench, the first dielectric material in the second trench, and the second dielectric material in the second trench, wherein after the etching, the second dielectric material in the second trench has a top surface higher than a topmost surface of the first dielectric material in the second trench (figure 2L). 
Re claim 26: The method re claim 25 further comprising inherently repeating treating and etching one or more times. 
	Re claim 28: The method re claim 25 further comprising forming a replacement
Gate “replacement gate” structure “structure”/140/142 over the second dielectric material, wherein the replacement gate structure extends over a top surface and sidewalls of the second dielectric material.	
	The following is further clarified: 

In particular, the specification, in paragraph 20, discloses that “silicon dioxide” and “silicon oxynitride” are dielectric materials.
	The following is further clarified: 
Re claim 26: inherently repeating etching one or more times. 
First, as to the Reissue patent, “[t]his court has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising.’” KJC Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must “evince[ ] a clear intent” to limit “a” or “an” to “one.” Id. [emphasis added]. The subsequent use of definite articles “the” or “said” in a claim to refer back to the same claim term does not change the general plural rule, but simply reinvokes that non-singular meaning. An exception to the general rule that “a” or “an” means more than one only arises where the language of the claims themselves, the specification, or the prosecution history necessitate a departure from the rule. See, e.g., Abtox Inc. v. Exitron Corp., 122 F.3d 1019 [43 USPQ2d 1545] (Fed. Cir. 1997); Insituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098 [40 USPQ2d 1602] (Fed. Cir. 1996). Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008).
[I]t is well settled that the term “a” or “an” ordinarily means “one or more.” (Tate Access Floors, Inc., and Tate Access Floors Leasing, Inc., v. Interface Architectural Resources, Inc., 279 F.3d 1357; 2002 U.S. App. LEXIS 1924; 61 U.S.P.Q.2D (BNA) 1647) ((citing Tate Access Floors, Inc. v. Maxcess Techs., Inc, 222 F.3d 958, 966 n.4, 55 U.S.P.Q.2D (BNA) 1513, 1518 [**32] (citing Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 977, 52 U.S.P.Q.2D (BNA) 1109, 1112 (Fed. Cir. 1999): As we have previously explained, it is generally accepted in patent parlance that “a” or “an” can mean “one or more.”)). This court has repeatedly emphasized that an indefinite article “a” or “an” in patent parlance carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” Unless the claim is specific as to the number of elements, the article “a” receives a singular interpretation only in rare circumstances when the patentee evinces a clear intent to so limit the article. (Scanner Technologies v./COS Vision Systems, 365 F.3d 1299, 1304 (Fed. Cir. 2004))
Morningware also points to the prosecution history, in which Morningware purported to distinguish an anticipatory reference [emphasis added] on the ground that it did “not disclose or suggest . . . a plurality of air outlets arranged in such a lower surface to direct a cooling air flow from a fan chamber . . .” (R. 140 at 19.) Once more, however, the use of the indefinite article does not overcome the presumption that “a” or “an” refers to “one or more.” Baldwin, 512 F.3d at 1342.
Convolve, Inc. v. Compaq Comput. Corp., 117 USPQ2d 1882 (Fed. Cir. 2016) and Imaginal Systematic, LLC v. Leggett & Platt, Inc., 116 USPQ2d 1998 (Fed. Cir. 2015).
In any case, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to repeat the etching of Sung to accomplish an expected additive or redundant function or result because applicant has not disclosed that, in view of the applied prior art, repeating the etching is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. 
However, Sung does not appear to explicitly disclose the following: 
Re claim 25: treating the first dielectric material in the first trench, the first dielectric material in the second trench, and the second dielectric material in the second trench, wherein treating diffuses a species into the first dielectric material in the first trench, the first dielectric material in the second trench, and the second dielectric material in the second trench; and after the treating, the etching the first dielectric material in the first trench, the first dielectric material in the second trench, and the second dielectric material in the second trench. 
Re claim 26: repeating treating one or more times. 
Nonetheless, as previously cited, Sandhu discloses the following:
Re claim 25: treating the dielectric material 220/320 in the trench “trenches”/“any number of STI regions”), wherein treating diffuses “implant” a species “species” into the dielectric material in the trench. 

However, Sandhu does not appear to explicitly disclose the following: 
Re claim 26: repeating treating one or more times. 
Nonetheless, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to repeat the treating of Sandhu to accomplish an expected additive or redundant function or result because applicant has not disclosed that, in view of the applied prior art, repeating the etching is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. 
Moreover, it would have been obvious to combine the disclosures of Sung and Sandhu as follows:
Re claim 25: treating the first dielectric material of Sung in the first trench of Sung, the first dielectric material in the second trench of Sung, and the second dielectric material of Sung in the second trench, wherein treating diffuses a species into the first dielectric material in the first trench, the first dielectric material in the second trench, and the second dielectric material in the second trench; and after the treating, the etching of Sung of the first dielectric material in the first trench, the first dielectric material in the second trench, and the second dielectric material in the second trench. 
Re claim 26: The method re claim 25 further comprising repeating treating one or more times. 
In particular, it would have been obvious to combine the disclosures of Sung and Sandhu including because, as disclosed by Sandhu as cited, it would enable densification of the dielectric materials of Sung.

Also, it would have been obvious to substitute or combine the applied disclosures of Sung and Sandhu because they are alternatives or equivalents known in the art.
It would have been further obvious to substitute or combine the applied disclosures of Sung and Sandhu because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant’s remarks filed on January 11, 2021 have been fully considered, addressed or rendered moot above, addressed previously of record, or addressed below.
The following heading(s)/subheading(s) parallel the heading(s)/subheading(s) in applicant’s remarks.
Prior Art Rejections 
Rejection of claim 1 
Applicant states:
The Examiner acknowledges that Kim fails to disclose "wherein a ratio of a first etch rate of the first dielectric material in the second trench to a second etch rate of the first dielectric material in the first trench is altered by presence of the species in the first dielectric material during the etching." ... (Remarks 9). 
This statement is respectfully traversed including because there is no acknowledgement in the Office action that Kim fails to disclose the quoted material, and 
However, Kim does not appear to explicitly disclose the following: 
Re claims 1 and 21: the ratio of the first etch rate of the first dielectric material in the second trench to the second etch rate of the first dielectric material in the first trench is altered by the presence of the species in the first dielectric material during the etching (Final Act. 15-16). 
Applicant states:
[B]ut asserts this feature is obvious for the following rationales: (1) because paragraphs 4 and 27 of Applicant's specification " discloses that these limitations are inherent results of different sizes of the surface areas of the claim 1." ... (Remarks 9).
This statement is respectfully traversed including because it is predicated on the previously addressed inaccurate quotation, and there is otherwise no such assertion in the Office action, including the quoted material. Instead, relevant statements in the Office action are the following:
Nonetheless, applicant discloses the following:
Compared between the first isolation structures 24a and the second isolation structure 24b, for example, the contiguous upper area that is etched by the etch process is larger on upper surfaces of the first isolation structures 24a (e.g., area resulting from the first width W1 is greater than the area resulting from the third width W3). Hence, the loading effect indicates that the first isolation structures 24a are etched at a greater rate than the second isolation structure 24b (Specification ¶ 27). However, due to different sizes of surface areas of the first isolation structures 24a and second isolation structure 24b, a ratio of the etch rate of the second isolation structure 24b to the etch rate of the first isolation structure 24a increases due to the presence of the species in the subsequent partial etch process. ... The species in some examples is carbon (C), nitrogen (N), hydrogen (H), fluorine (F), or other species (Specification ¶ 30). Regarding the loading effect, it is theorized that the treatment process has a similar loading effect such that the species from the treatment process diffuses into the materials at a greater rate in larger contiguous areas (e.g., upper surfaces of the first isolation structures 24a resulting from the first width W1) than in smaller areas (e.g., upper surfaces of the second isolation structure 24b resulting from the third width W3) (Specification ¶ 34).
Therefore, applicant discloses the following:

Applicant states: 
[B]ut asserts this feature is obvious for the following rationales: ... (2) because "it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed etch rates or disclosed upper surfaces dimensional limitation(s), inherently resulting in the claimed etch rates ratio relative dimension(s)” (Remarks 9).
This statement is respectfully traversed because there is no such quoted material in the Office action. Instead, relevant statements in the Office action are the following:
In any case, as set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular disclosed upper surface dimensions, including the disclosed upper surface widths or areas, inherently resulting in the claimed first and second etch rate ratio, including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical (Final Act. 18-19).
Applicant states:
Applicant submits that Applicant's specification does not inherently disclose the claimed feature "wherein a ratio of a first etch rate of the first dielectric material in the second trench to a second etch rate of the first dielectric material in the first trench is altered by presence of the species in the first dielectric material during the etching" as asserted by the Examiner (Remarks 9). 
This statement is respectfully traversed because there is no such assertion in the Office action.
Applicant states:
However, this paragraph does not disclose that the ratio of the etch rates of the isolation structures 24a and 24b is altered by presence of a species in the dielectric material with that species being caused to be on the upper surfaces of 
This statement is respectfully traversed because there is no such assertion in the Office action.
Applicant states:
Thus, Applicant's specification does not support that the above-recited features of claim 1 are necessarily present in Kim (Remarks 10). 
This statement is respectfully deemed unpersuasive because applicant does not adequately identify “the above recited features.” In any case, it is not maintained in the Office action that any above recited features are necessarily present in Kim.
Applicant states:
Further, Applicant submits that the optimization reasoning is improper because Kim does not disclose a ratio of an etch rate of the dielectric material 122 in the trench B to an etch rate of the dielectric material 122 in the trench A, much less that this ratio of etch rates is result-effective" (Remarks 10).
This statement is respectfully deemed unpersuasive because, as elucidated in the Office action, Kim discloses the following:
Re claim 1:an inherent ratio of a first etch rate “etch(ing) rate(s)” of the first dielectric material in the second trench to a second etch rate “etch(ing) rate” of the first dielectric material in the first trench (Final Act. 12).
The following is further clarified: 
Re claim 1: an inherent ratio of the first etch rate “etch(ing) rate(s)” of the first dielectric material in the second trench to the second etch rate “etch(ing) rate” of the first dielectric material in the first trench.
In particular, the applied first and second etch rates of Kim can be inherently expressed as a ratio of the first etch rate to the second etch rate (Final Act. 15).
This statement is also respectfully deemed unpersuasive because it is not maintained in the Office action that Kim discloses that any ratio of etch rates is result-effective.

Kim discusses a relationship between the etch rates of the dielectric material in the trenches A and B. Hence, Kim cannot recognize the ratio of the etch rates of the dielectric material 122 in the trenches A and B as affecting a result (Remarks 10). 
This statement is respectfully deemed unpersuasive because it is a non sequitur. In particular, the conclusion, “Hence, Kim cannot recognize the ratio of the etch rates of the dielectric material 122 in the trenches A and B as affecting a result,” does not logically follow from the premise, “Kim discusses a relationship between the etch rates of the dielectric material in the trenches A and B.”
Applicant states:
Moreover, nowhere does Kim disclose altering the ratio of the etch rates of the dielectric material 122 in the trenches A and B by presence of a species in the dielectric material 122 with that species being caused to be on the upper surfaces of the dielectric material 122 by a treating step (Remarks 10).
This statement is respectfully deemed unpersuasive because it is not maintained in the Office action that Kim discloses the stated process.

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/

February 10, 2021